Billy M. Cline, Executive Director Arkansas Board of Registration for Professional Engineers and Land Surveyors P.O. Box 2541 Little Rock, AR 72203
Dear Mr. Cline:
This is in response to your request for an opinion on the following questions:
  1. A.C.A. 22-9-101 provides for having a registered engineer on all public works projects over $25,000.00.  Would this apply to school district building projects even though they had retained a registered architect on the project?  2. Does state law provide an exemption from A.C.A. 17-27-203(a)(3) for registered engineers who are employed by the state or any of its agencies, i.e., State Universities, State Highway Department, State Building Services, etc.?
It is my opinion that the answer to your first question is generally "yes," unless the school district project does not involve engineering or is "planned and executed according to plans and specifications furnished by authorized state agencies." A.C.A. 22-9-101(c).  These appear to be the only exceptions to the requirement under subsection (a) of 22-9-101 pertaining to the supervision of a registered professional engineer, which states:
   (a)  Neither the state nor any township, county, city, town, village, or other political subdivision of the state shall engage in the construction of any public works involving engineering for which the plans, specifications, and estimates have not been made by, and the construction executed under the supervision of, a registered professional engineer, licensed to practice under the laws of Arkansas.
The retention of a registered architect on the project would not, as a general matter, appear to create an exception to this requirement.
In response to your second question, our research does not reveal a general exception from this requirement for persons employed by the state or its agencies.*  Consideration must, of course, be given to the particular agency in question.  There appears, however, to be no such exception in connection with State Universities, the State Highway Department, or State Building Services.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker. ___________. * Section 17-27-203(a)(3) requires that all plans, specifications, plats, and reports issued by an engineer be stamped with a seal of a design authorized by the State Board of Registration for Professional Engineers and Land Surveyors.